Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/24/2021, with respect to USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record specifies or makes obvious a fluorescent detector device comprising: 
a display interface; 
a controller board connected to the display interface, the controller board being configured to perform data processing and pixel analysis that determines average pixel values and deviation standards of pixel values in each different segmentation of images; 
a camera integrated with the controller board; 
a camera board to support the camera; 
a sample holder configured to hold a sample; 
a light emitting diode inserted in a wall of the sample holder and located so that the sample held within the sample holder is in front of the light emitting diode, the camera capturing an image of the sample that is excited using light emitted from the light emitted diode, the controller board being configured to perform the data processing and the pixel analysis on the captured image using machine learning algorithms, and the display interface displaying results of the data processing and the pixel analysis on the average pixel values and the deviation standards of pixel values in each different segmentation of the captured image, which indicate a level of Ochratoxin A (OTA) in the sample; 
a reagent holder configured to hold extraction reagents and a nano probe; and 
a power bank configured to supply power to the display interface, the controller board, the camera, the camera board, and the light emitting diode, in combination with other claimed elements.
Claim 12 is allowable for the same reasons. 
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884